Citation Nr: 1520825	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  06-27 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy (BPH).

2.  Entitlement to service connection for hypertension, to include as secondary to BPH.
 
3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2006 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran provided testimony before a Veterans Law Judge (VLJ) in February 2011.  The Veteran was later informed that the VLJ who presided at the February 2011 hearing was no longer employed by the Board and he was offered a new hearing.  He then provided testimony before the undersigned at a January 2015 videoconference hearing.  Transcripts of both hearings are of record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

In May 2013, the Veteran filed a claim for an increased rating for his service-connected diabetes mellitus.  In May 2014, he filed a claim to reopen a claim for entitlement to service connection for prostate cancer, with which he submitted private medical evidence showing the existence of prostate cancer.  This claim was previously denied by the Board in May 2012 based on a lack of diagnosis, yet the May 2012 decision conceded the Veteran's in-service exposure to herbicides.  In July 2014, however, the RO erroneously informed the Veteran that the prostate cancer issue was under appeal.  The record reflects that in August 2014 the Veteran attempted to explain to the RO that the prostate cancer issue was not on appeal; however, the RO was nonresponsive.  In August 2014, the Veteran's representative asserted a claim for service connection for erectile dysfunction due to the Veteran's service-connected diabetes mellitus.  In October 2014, the Veteran filed a claim for service connection for ischemic heart disease due to in-service herbicide exposure.  The October 2014 statement also included claims for service connection for bilateral eye disability and peripheral neuropathy of both lower extremities, due to service-connected diabetes mellitus.  Following the Board's 2012 remand, the Veteran was also provided a VA Form 21-8940, which he returned in November 2014, related to the previously referred claim of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  In January 2015, he again stated that he wanted to reopen his claim for service connection for prostate cancer, and in March 2015, he again stated that he was seeking an increased rating for diabetes mellitus.  To date, the RO has failed to adjudicate any of these matters.  Therefore, the Board does not have jurisdiction over them.  The issues of whether new and material evidence has been received to reopen the claim entitlement to service connection for prostate cancer due to in-service herbicide exposure; entitlement to service connection for ischemic heart disease due to in-service herbicide exposure; entitlement to an increased rating for diabetes mellitus and entitlement to service connection erectile dysfunction, bilateral eye disability, and lower extremity peripheral neuropathy claimed as due to diabetes mellitus; and entitlement to a TDIU are therefore REFERRED to the RO for any indicated development and adjudication.

The issues of entitlement to service connection for BPH and for hypertension are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A chronic left ankle disorder was not present until more than one year after the Veteran's discharge from service, and no current left ankle disorder is etiologically related to his active service.




CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in May 2008, prior to the initial adjudication of the claim.  

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records (STRs), post-service VA outpatient treatment records, and Social Security Administration records.  VA also afforded the Veteran VA examinations of the left ankle in June 2008 and May 2012.  While the prior Board remand pointed out that the June 2008 examiner did not consider the Veteran's report of continuous left ankle symptoms since service, the May 2012 examiner indeed did so.  The Veteran, therefore, has been afforded an adequate VA examination.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of this claim.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.

Initially, the Board recognizes that the Veteran has a current diagnosis of left ankle sprain, as well as an indication of tenosynovitis in the June 2008 VA examination report.  Thus, the Veteran has a current diagnosis of the disability claimed.  

As for in-service incurrence, while there is no clinical note related to a left ankle injury, the service treatment records show that the Veteran did undergo an X-ray examination of the left ankle in June 1970.  The results were within normal limits with no fracture noted.  There is no other indication of treatment for the ankle in service.  At the January 1971 separation examination, the Veteran's lower extremities and feet were found to be normal on clinical evaluation.

At the February 2011 hearing, the Veteran reported that during service he twisted his ankle on the deck floor of the ship.  He reported being on crutches and "down" for two weeks.  Again, the Veteran's service treatment records do not show any such injury.  Further, the Board reviewed the Veteran's service personnel records, which are without indication of any accommodations made, such as a profile, which would presumably have been required were the Veteran "down" for two weeks on crutches.

Following service, according to the Veteran's hearing testimony, he first experienced symptoms six to seven months after separation, but he did not seek treatment.  He reported having problems with the ankle one to two times per year.  He reported that usually the swelling would go down after a day or a week, but that in 2007 he had one of his episodes of swelling and the swelling would not go down, so he went to the emergency room.  The Board has reviewed the Veteran's clinical records, which indeed first show that he sought treatment for his left ankle in 2007.  In March 2007, the Veteran reported to the emergency room at the Central Arkansas VA healthcare system following stumbling in his yard that evening.  He had left ankle pain and swelling secondary to the fall that day.  As to history, the Veteran reported only cold symptoms for the prior week to two weeks.  X-rays revealed a severe left ankle sprain.  A follow up note indicates that the Veteran had an injury of the left knee and ankle after his knee gave out causing him to stumble.  Thus, the clinical records documenting the Veteran's left ankle treatment are not consistent with the history of left ankle symptoms he reported at the time of his February 2011 Board hearing.  At the time of treatment in 2007, the Veteran gave no report of a history of left ankle symptoms.  

The Veteran underwent a VA examination in June 2008.  The examiner noted the service treatment records showing the negative X-ray study in 1970.  The examiner also recorded the Veteran's report that he would sprain his ankle once or twice a year after that injury, but that it was never bad enough to seek treatment.  The examiner also noted the 2007 ankle sprain, which required medical treatment.  The Veteran reported being symptomatic since that time.  Examination of the ankle revealed mild swelling and tenderness.  The Veteran was wearing an ankle brace at the time of the examination.  MRI revealed a split peroneus brevis tendon along with fluid, and also included an indication of tenosynovitis.  The examiner concluded that it is less likely than not that the current injury is related to the injury he had in service in 1970.  The VA examiner, however, did not provide a basis for this opinion.  Thus, the Board remanded the matter in 2012 for a new examination.

In May 2012, the Veteran was again examined.  The VA examiner also noted the negative 1970 X-ray report and recognized the Veteran's report that the Veteran's ankle bothered him after he got out of service, but that no treatment was required until his fall injury in 2007.  The only diagnosis noted in this report is ankle sprain.  The examiner concluded that because no treatment was required until after the 2007 injury, the Veteran's current disability is related to that 2007 ankle sprain and not likely due to the injury in 1970.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  In this case, the Veteran's 2011 hearing testimony, both as to the nature of the in-service injury and related to the circumstances surrounding his ongoing symptoms and 2007 treatment are inconsistent with both the service treatment records and the 2007 emergency department records.  Due to this inconsistency with the historical record, which is well-documented, the Board finds the Veteran's 2011 hearing testimony as to in-service incurrence and post-service circumstances of treatment to be non-credible.  These multiple non-credible reports also call into question the Veteran's reports at the time of the 2008 VA examination, the 2011 Board hearing and the 2012 VA examination that he experienced symptoms continually since service.  The Veteran made these statements only at the times of examinations and hearings for the appeal.  When asked for his medical history at the time of the 2007 injury, however, he made no such report of symptoms of left ankle disability prior to that injury.  Thus, the Veteran's statements at the VA examinations and at the Board hearings as to continuing symptoms are also inconsistent with the record, especially the record contemporaneous with the 2007 left ankle injury.  The Board, therefore, also finds the Veteran's reports of continuous symptoms since service to be non-credible due to their inconsistency with the history provided in the medical records.

In sum, two VA examiners have recognized the Veteran's in-service incident in 1970 and his reported post-service symptoms, but found that the current left ankle disorder is due to a 2007 post-service injury, and not due to any event in service.  The 2012 examiner explained that this opinion was based upon the notion that because no treatment was required for the symptoms reported by the Veteran until the time of the severe ankle sprain in 2007, that the current disability is most likely related to that injury, rather than any event during service.  Further, the Board has found that any report of symptoms existing from 1970 to the present to be non-credible.  The preponderance of the competent and credible evidence establishes that the Veteran indeed has a current left ankle disability, but that it is not due to any in-service injury, and rather is due to the 2007 post-service severe ankle sprain.  Accordingly, service connection for a left ankle disorder is not warranted.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  This claim must be denied.


ORDER

Entitlement to service connection for a left ankle disability is denied.


REMAND

The Board finds that further development is required before the claims of entitlement to service connection for BPH and for hypertension are adjudicated. 

The Board's May 2012 remand required the AOJ to afford the Veteran a VA examination related to his claims for service connection for BPH and hypertension.  The examiner was to review the entire record and provide an opinion as to whether it is at least as likely as not that any current prostate disability had its onset during service, to include due to the microscopic hematuria found on his separation examination.  The examiner was also to address the contentions made by the Veteran's representative in October 2008, which include reference to an article suggesting a correlation between BPH and hypertension.  The remand required the examiner to provide an opinion as to whether the Veteran's hypertension is at least as likely as not caused or aggravated by the Veteran's BPH.

In June 2012, a VA examiner confirmed the existence of prostatic intraepithelial neoplasia and also noted that the Veteran's history includes, "microhematuria since 1971 separation examination."  The examiner noted chronic hematuria at the time of the examination, but provided no opinion as to its etiology.  The examiner also noted that the Veteran has hypertension, but gave no opinion as to its cause.

In February 2013, a VA examiner again examined the Veteran and reviewed the record.  This examiner noted the existence of BPH since 1997.  No opinion was provided as whether the BPH was causally connected to the in-service notation at separation.  

In February 2013, the Veteran was also afforded a separate examination for hypertension.  The examiner noted that the Veteran is claiming that his current hypertension is related to his active service or to his BPH.  The examiner found that the Veteran was not diagnosed with hypertension until many years after his active service and that there is no indication of high blood pressure in service.  The examiner went on to state that, "up to date review dated 10-25-2012 did not list BPH as a risk factor for hypertension."  The examiner concluded that the hypertension is less likely as not related to the BPH.  This examiner did not consider the article referenced by the Veteran's representative in October 2008, which was required by the Board's 2012 remand, and did not provide an opinion as to whether BPH aggravated the Veteran's hypertension.

For these reasons, the Board finds that the originating agency failed to substantially comply with the May 2012 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand these issues for compliance.
 
Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding, pertinent VA or private medical records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).
 
2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by the examiner who conducted the February 2013 prostate examination, if available.  

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed BPH originated during service or is otherwise etiologically related to the Veteran's active service.  In rendering the opinion(s), the examiner should specifically address whether the hematuria noted at the time of the Veteran's separation from service or any other urological complaints during service represented early manifestations of the subsequently diagnosed BPH.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion(s) with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by the examiner who conducted the February 2013 hypertension examination, if available.  
Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed hypertension originated during his period of active service or is otherwise etiologically related to his active service.

If the examiner determines that the Veteran's hypertension is not connected to his active service, the examiner also should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension was caused or permanently worsened by his BPH, or by any service-connected disability.  The examiner must take into consideration the Veteran's representative's October 2008 statement, to include any articles referenced therein which suggest a correlation between hypertension and BPH.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion(s) with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s). 

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


